DETAILED ACTION
Claims 1-7 are presented for examination.
The instant application is a divisional of 16/343,553, issued as US Patent 11,142,838.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because support for claim 2 is not provided in the instant specification. However, support for said claim is provided in the now-cancelled claim 9 of the parent application, US Patent 11,142,838. See also instant specification, at e.g. ¶0043. Appropriate correction is respectfully required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)	CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Still regarding independent claim 1, from which the other claims depend, the limitation “coating a cathode active material with the electrolytic copper foil” is not clear whether the claimed “a method for producing an electrolytic copper foil for a secondary battery” (emphasis added) (1) requires the third step of coating said cathode active material with the electrolytic copper foil” or (2) is merely capable of being coated with said “cathode active material.”
For purposes of examination, the claim is examined under interpretation (1) since the claimed subject matter of claim 1 is for “a method for producing an electrolytic copper foil for a secondary battery” (emphasis added). See further instant specification, at e.g. ¶¶ 0011 and 18.
An amendment to the preamble indicating said foil includes a cathode active material coating is respectfully suggested.
Art of Record
The following is an examiner’s statement of reasons for allowance:
None of the timely art of record teaches or suggests the claimed method of claim 1, including:
preparing a single plating solution contains all of the components copper, total organic carbon, cobalt, and arsenic to result in an electrolytic copper foil with the claimed content of total organic carbon, cobalt, and arsenic satisfying Equation 1; and,
additionally coating a cathode active material with said electrolytic copper foil.
The closest art of record is Saito (US 2007/0287020), which teaches a method of making an electrolytic copper foil for use in circuit boards, but does not teach the inclusion of arsenic in the plating bath, resulting in arsenic in the electrolytic copper foil; nor does Saito teach or suggest coating said foil with a cathode active material.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHITOSHI TAKEUCHI whose telephone number is (571)270-5828. The examiner can normally be reached M-F, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOSHITOSHI TAKEUCHI/Primary Examiner, Art Unit 1723